DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 3 – 6, 8 – 10, 17, 26, 28, 29, 32, 34 and 38 are pending. Claims 2, 7, 11 – 16, 18 – 25, 27, 30, 31, 33, 35 – 37 and 39 – 48 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 – 6 and 8 – 9 are rejected under pre-AIA  35 U.S.C. 35 U.S.C. 103 as being unpatentable over Qi (CN 2621490 Y) as cited by Applicant in view of Ping (CN2135280 Y) as cited by Applicant.
Regarding Independent Claim 1, Qi teaches an oral care implement (Fig. 1), comprising: a head (brush head, 3) having a surface (Annotated Fig. 3) from which a cleaning element (Annotated Fig. 3) extends, the cleaning element  (Annotated Fig. 3) having a distal end  (Annotated Fig. 3) furthest from the surface  (Annotated Fig. 3) of the head (3); a handle (Annotated Fig. 3) comprising a body  (1) connected to the head (3) and a grip structure (brush handle sleeve, 2) connected to the body (1), the grip structure (2) extending from a first end  (Annotated Fig. 3) to a second end  (Annotated Fig. 3) and forming at least a portion of an exterior surface of the handle  (Annotated Fig. 3); wherein the grip structure (2) is rotatable relative to the body (1; translation, lines 28 – 30) and the head (3) about an axis (Annotated Fig. 3) that passes through the cleaning element  (Annotated Fig. 3) at a point  (Annotated Fig. 3) on the cleaning element  (Annotated Fig. 3) between the surface  (Annotated Fig. 3) of the head (3) and the distal end  (Annotated Fig. 3) of the cleaning element  (Annotated Fig. 3); wherein the body (1) comprises a first part  (Annotated Fig. 3) that is integral with the head (3) and a second part  (Annotated Fig. 3), the grip structure (2) disposed between the first and second parts of the body (Annotated Fig. 3) so that the grip structure (2) is axially fixed (Fig. 3) relative to the body  (1; Annotated Fig. 3) by the first and second parts  (Annotated Fig. 3); and wherein the grip structure (2) comprises an inner surface  (inner surface that rotatable shaft passes through; Annotated Fig. 3) that defines an interior cavity (cavity formed by the inner surface that rotatable shaft passes through), the first part  (Annotated Fig. 3) of the body  (Annotated Fig. 3) extending through the interior cavity (Annotated Fig. 3) of the grip structure (2) and having a first portion (Annotated Fig. 3) protruding from the first end  (Annotated Fig. 3) of the grip structure (2) and a second portion  (Annotated Fig. 3) protruding from the second end (Annotated Fig. 3) of the grip structure (2). 

    PNG
    media_image1.png
    152
    476
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    184
    631
    media_image2.png
    Greyscale

Qi does not explicitly teach wherein the body has a second part that is not integral with the head; and a grip structure forming a smooth, continuous, surface with the first and second parts of the body.
Ping, however, teaches wherein the body (Fig. 2) comprises a first part (5) that is integral with the head (Annotated Fig. 2) and a second part (10) that is not integral with the head (Annotated Fig. 2) and a grip structure (Annotated Fig. 2) forming a smooth, continuous, surface (Fig. 2) with the first (5) and second (10) parts of the body (Fig. 2).

    PNG
    media_image3.png
    347
    736
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skills in the art at the time of the claimed invention to modify the oral care implement of Qi to further include the body has a second part that is not integral with the head; and a grip structure forming a smooth, continuous, surface with the first and second parts of the body, as taught by Ping, to provide an oral care device with an improved handle structure that is suitable for the operation of rotating the brush vertically.
Regarding Claim 5, Qi, as modified, teaches the oral care implement (Fig. 3), wherein the first portion (Annotated Fig. 3) of the grip structure (2) has a proximal portion (near first portion; Annotated Fig. 3), a middle portion (near arched portion, Fig. 3), and a distal portion (near 2nd portion; Annotated Fig. 3) and has a greater thickness in the proximal and distal portions than the middle portion (Fig. 3 – as shown in figure 3, the arched portion, which is has been defined as the middle, is thinner than the proximal and distal ends; Fig. 3).
Regarding Claim 6, Qi, as modified, teaches the oral care implement (Fig. 3), wherein the grip structure (2) is rotatable through 360 degrees about the axis (Annotated Fig. 3) relative to the head (3; translation, lines 29 – 30).
Regarding Claim 8, Qi, as modified, teaches the oral care implement (Fig. 3), wherein the grip structure (2) is not biased to an angular position relative to the head (3; Fig. 3; as shown in Figure 3, the grip structure forms a straight line with the head, 3).
Regarding Claim 9, Qi, as modified, teaches the oral care implement (Fig. 3), wherein the grip structure (2) is axially fixed relative to the head (3;translation, lines 29 and 30, the brush sleeve is sleeved outside the shaft, therefore is axially fixed relative to the head, 3).

Claims 3, 26, 28, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Qi (CN 2621490 Y) as cited by Applicant in view of Moskovich (U.S. Patent Publication No. 2011/0146015 A1).
Regarding independent claim 3, Qi teaches an oral care implement (Fig. 1), comprising: a head (brush head, 3) having a surface (Annotated Fig. 3) from which a cleaning element (Annotated Fig. 3) extends, the cleaning element  (Annotated Fig. 3) having a distal end  (Annotated Fig. 3) furthest from the surface  (Annotated Fig. 3) of the head (3); a handle (Annotated Fig. 3) comprising a body  (1) connected to the head (3) and a grip structure (brush handle sleeve, 2) connected to the body (1), and forming at least a portion of an exterior surface of the handle  (Annotated Fig. 3); wherein the grip structure (2) is rotatable relative to the head (3) and  body (1; translation, lines 28 – 30) about an axis (Annotated Fig. 3) that passes through the cleaning element  (Annotated Fig. 3) at a point  (Annotated Fig. 3) on the cleaning element  (Annotated Fig. 3) between the surface  (Annotated Fig. 3) of the head (3) and the distal end  (Annotated Fig. 3) of the cleaning element  (Annotated Fig. 3); wherein the grip structure (2) 
Qi does not explicitly teach the grip structure comprises a first portion constructed of a resilient material and a second portion constructed of a rigid material, the second portion of the grip structure having a depression, the second portion of the grip structure being coupled to the body, and the first portion of the grip structure being spaced apart from the body, located within the depression, and forming an exterior surface of the grip structure.
Moskovich, however, teaches the grip structure comprises a first portion (160) constructed of a resilient material (Paragraph [0062]) and a second portion (140) constructed of a rigid material (Paragraph [0046]), the second portion (140) of the grip structure having a depression (145; Fig. 8) the second portion (140) of the grip structure being coupled to the body (151; Fig. 7), and the first portion (160) of the grip structure being spaced apart from the body (151; Fig. 7), located within the depression (145), and forming an exterior surface of the grip structure (the sides of 140 extend through 160; Fig. 10).
It would have been obvious to one of ordinary skills in the art at the time of the claimed invention to modify the oral care implement of Qi to further include a first portion constructed of a resilient material and a second portion constructed of a rigid material, the second portion of the grip structure having a depression, the second portion of the grip structure being coupled to the body, and the first portion of the grip structure being spaced apart from the body, located within the depression, and forming an exterior surface of the grip structure, as taught by Moskovich, to provide an oral care device having greater design flexibility, is more cost-effective to mass produce, and/or affords comfort and control to the user during use.
Regarding claim 26, Qi teaches all of the elements of claim 1 as discussed above.
Qi further teaches the grip structure (2) comprises a first portion (first portion defined as being on the top of shaft; Fig. 3) and a second portion (second portion defined as being on the bottom of shaft; Fig. 3).
Qi does not explicitly teach the oral care implement wherein the grip structure comprises a first piece constructed of resilient material and a second piece constructed of rigid material, and wherein the grip structure is connected to the body by way of the second piece of the grip structure being connected 
Moskovich, however, teaches the grip structure comprises a first portion (160) constructed of a resilient material (Paragraph [0062]) and a second portion (140) constructed of a rigid material (Paragraph [0046]), wherein the grip structure (160/140)  being coupled to the body (151; Fig. 7),  by way of the second piece (140; Fig. 7) and the first portion (160) of the grip structure being spaced apart from the body (151; Fig. 7) and not directly coupled to the body (Fig. 7).
It would have been obvious to one of ordinary skills in the art at the time of the claimed invention to modify the oral care implement of Qi to further include ta first portion constructed of a resilient material and a second portion constructed of a rigid material, the second portion of the grip structure having a depression, the second portion of the grip structure being coupled to the body, and the first portion of the grip structure being spaced apart from the body, located within the depression, and forming an exterior surface of the grip structure, as taught by Moskovich, to provide an oral care device having greater design flexibility, is more cost-effective to mass produce, and/or affords comfort and control to the user during use.
Regarding claim 28, Qi, as modified, teaches all of the elements of claim 3 as discussed above.
Qi further teaches the oral care implement wherein the body (Annotated Fig. 3) and the first and second portions of the grip structure (2) are flush at the exterior surface of the handle (Annotated Fig. 3).
Regarding claim 29, Qi, as modified, teaches all of the elements of claim 3 as discussed above.
Qi does not teach the oral care implement wherein the cleaning element comprises at least one of a tooth cleaning element and a soft tissue cleaning element.
Moskovich, however, teaches the oral care implement wherein the cleaning element comprises at least one of a tooth cleaning element (130) and a soft tissue cleaning element (Paragraph [0030]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the oral care implement of Qi to further include the cleaning element comprises at least one of a tooth cleaning element and a soft tissue cleaning element, as taught by Moskovich, to provide a device that has multiple functions for providing oral hygiene care, thus saving a user cost in having a universal oral cleaning device.
Regarding independent claim 32, Qi teaches a kit of parts for an oral care implement (Fig. 2) the kit of parts  comprising: a head (brush head, 3) having a surface (Annotated Fig. 2) from which a cleaning element (Annotated Fig. 2) extends, the cleaning element  (Annotated Fig. 2) having a distal end  (Annotated Fig. 2) furthest from the surface  (Annotated Fig. 2) of the head (3); a handle (Annotated Fig. 2) comprising a body  (Annotated Fig. 2) connected to the head (3) and a grip structure (brush handle sleeve, 2) connected to the body (Annotated Fig. 2), the grip structure (2) forming at least a portion of an exterior surface of the handle  (Annotated Fig. 2); wherein the grip structure (2) is rotatable relative to the body (1; translation, lines 28 – 30) and the head (3) about an axis (Annotated Fig. 2) that passes through the cleaning element  (Annotated Fig. 2) at a point  (Annotated Fig. 2) on the cleaning element  (Annotated Fig. 2) between the surface  (Annotated Fig. 2) of the head (3) and the distal end  (Annotated Fig. 2) of the cleaning element  (Annotated Fig. 2); wherein the grip structure (2) comprises a first portion (Annotated Fig. 2) and a second portion (Annotated Fig. 2), wherein the body (1) comprises a first part (7) and second parts  (6), the grip structure (2) disposed between the first and second parts (Annotated Fig. 2) so that the grip structure (2) is axially fixed (Fig. 3) relative to the body (Annotated Fig. 2) by the first (7) and second (6) parts  (Annotated Fig. 2); and wherein the first part (7) extends through the grip structure (2) so that a proximal portion of the first part (7)  protrudes from an axial end of the grip structure (2; Annotated Fig. 2), the second part (6) of the body surrounding the proximal portion of the first part (7) of the body (Annotated Fig. 2). 

    PNG
    media_image4.png
    275
    660
    media_image4.png
    Greyscale


Moskovich, however, teaches the grip structure comprises a first portion (160) constructed of a resilient material (Paragraph [0062]) and a second portion (140) constructed of a rigid material (Paragraph [0046]), the second portion 140; Fig. 7) adjacent to the body (Fig. 7) and the first portion spaced (160) spaced apart from the body (151; Fig. 7).
It would have been obvious to one of ordinary skills in the art at the time of the claimed invention to modify the oral care implement of Qi to further include a first portion constructed of resilient material and a second portion constructed of rigid material, the second portion adjacent to the body by the first portion spaced apart from the body as taught by Moskovich, to provide an oral care device having greater design flexibility, is more cost-effective to mass produce, and/or affords comfort and control to the user during use.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Qi (CN 2621490 Y) as cited by Applicant in view of Ping (CN2135280 Y) as cited by Applicant and Betinna (FR 2 654 314 A1) as cited by Applicant).
Regarding claim 4, Qi teaches all of the elements of claim 1 as discussed above.
Qi does not teach the oral care implement wherein the surface of the head is angled toward the axis such that the surface of the head defines a plane that intersects the axis at a point further from the handle than a distal end of the head.
Betinna, however, teaches the oral care implement (Fig. C) wherein the surface of the head (Annotated Fig. C) is angled toward the axis (18) such that the surface of the head (18Annotated Fig. C) defines a plane that intersects the axis (18) at a point (Annotated Fig. C) further from the handle (19) than a distal end of the head (Annotated Fig. C).

    PNG
    media_image5.png
    651
    411
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skills in the art at the time of the claimed invention to modify the oral care implement of Qi to further include the surface of the head is angled toward the axis such that the surface of the head defines a plane that intersects the axis at a point further from the handle than a distal end of the head, as taught by Betinna, to provide an oral care device having greater design flexibility, thus allowing the user to clean areas that are hard to reach.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qi (CN 2621490 Y) as cited by Applicant in view of Ping (CN2135280 Y) as cited by Applicant and KR 200439379 (herein referred to as KR).
Regarding claim 10, Qi teaches all of the elements of claim 1 as discussed above.

KR, however, teaches the oral care implement wherein the second portion (42) of the first part (22) of the body (Fig. 2) extends into a cavity (41) of the second part (10) of the body (Fig. 2) to couple the first and second parts of the body together (Figs. 1 and 2).
It would have been obvious to one of ordinary skills in the art at the time of the claimed invention to modify the oral care implement of Qi to further include the second portion of the first part of the body extends into a cavity of the second part of the body to couple the first and second parts of the body together, as taught by KR, to provide an oral care device having greater design flexibility, thus allowing the user to individually replace a used portion of the device without having to purchase a new device each time a part fails, thus resulting in savings to the user.
Regarding claim 17, Qi teaches all of the elements of claim 1 as discussed above.
Qi does not teach wherein the body is immovable relative to the head.
KR, however, teaches the oral care implement wherein the body (handle portion, 10) is immovable relative to the head (21; handle portion, 10 is immovable and head, 21 is the only portion that rotated; Fig. 1).
It would have been obvious to one of ordinary skills in the art at the time of the claimed invention to modify the oral care implement of Qi to further include the body is immovable relative to the head, as taught by KR, to provide an oral care device having greater design flexibility, to provide an oral care device having greater design flexibility, is more cost-effective to mass produce, and affords comfort and control to the user during use.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Qi (CN 2621490 Y) as cited by Applicant in view of Moskovich (U.S. Patent Publication No. 2011/0146015 A1) and Betinna (FR 2 654 314 A1) as cited by Applicant).
Regarding independent claim 34, Qi teaches a method of manufacturing an oral care implement (Fig. 1) the kit of parts  comprising: providing a head (brush head, 3) and a handle (Annotated Fig. 3), the handle having a body connected to the head (3); providing the head with a cleaning element 
Qi does not explicitly teach the surface of the head is angled toward the axis, the grip structure comprises a first portion constructed of resilient material and a second portion constructed of rigid material, the second portion adjacent to the body by the first portion spaced apart from the body, wherein the grip structure is connected to the body by way of the second piece of the grip structure being connected to the body, the first piece of the grip structure not being directly connected to the body.
Moskovich, however, teaches the grip structure comprises a first portion (160) constructed of a resilient material (Paragraph [0062]) and a second portion (140) constructed of a rigid material (Paragraph [0046]), wherein the grip structure (140) is connected to the body (151; Fig. 7) by way of the second piece (140; Fig. 7) of the grip structure (140/160) being connected to the body (151; Fig. 7), the first piece (160) of the grip structure not being directly connected to the body (151; Fig. 7)
It would have been obvious to one of ordinary skills in the art at the time of the claimed invention to modify the oral care implement of Qi to further include a first portion constructed of resilient material and a second portion constructed of rigid material, the second portion adjacent to the body by the first portion spaced apart from the body as taught by Moskovich, to provide an oral care device having greater design flexibility, is more cost-effective to mass produce, and/or affords comfort and control to the user during use.

It would have been obvious to one of ordinary skills in the art at the time of the claimed invention to modify the oral care implement of Qi to further include the surface of the head is angled toward the axis such that the surface of the head defines a plane that intersects the axis at a point further from the handle than a distal end of the head, as taught by Betinna, to provide an oral care device having greater design flexibility, thus allowing the user to clean areas that are hard to reach.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Qi (CN 2621490 Y) as cited by Applicant in view of Moskovich (U.S. Patent Publication No. 2011/0146015 A1) and Betinna (FR 2 654 314 A1) as cited by Applicant).
 Regarding claim 38, Qi, as modified, teaches all of the elements of claim 34 as discussed above.
Qi does not teach the method wherein the point is closer to the distal end of the cleaning element than to the surface of the head. 
Betinna, however, teaches wherein the point (Annotated Fig. C) is closer to the distal end (Annotated Fig. C) of the cleaning element than to the surface of the head (Annotated Fig. C). 

    PNG
    media_image5.png
    651
    411
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skills in the art at the time of the claimed invention to modify the oral care implement of Qi to further include the surface of the head is angled toward the axis such that the surface of the head defines a plane that intersects the axis at a point further from the handle than a distal end of the head, as taught by Betinna, to provide an oral care device having greater design flexibility, thus allowing the user to clean areas that are hard to reach.

Response to Arguments
Applicant’s arguments, filed December 11, 2020, with respect to rejected claims 1, 4, 6, 8 – 10, 17, 26 and 29 under 35 U.S.C 102 and 103 have been fully considered and are persuasive. Therefore the rejection has been withdrawn.  
Applicant’s arguments, filed December 11, 2020, with respect to rejected claims 3, 5, 28, 32, 34 and 38 under 35 U.S.C 103 have been fully considered and they are persuasive. Therefore the rejection is maintained.
Applicant argues “Even if the person of ordinary skill were to add an elastomeric material as taught by Moskovich to the grip structure 2 of Qi, there is absolutely no way one could realistically conclude that it would be spaced and isolated from the body 1 of Qi”. Moskovich deals with a9 Serial Number: 14/648,173Response to Non-Final Office Action of September 21, 2020plurality of hard components and overmolded elastomeric components. Although some hard components are spaced and isolated from the elastomeric components by other hard components, it is simply impossible to say that the elastomeric overmold would be spaced and isolated from the body 1 of Qi. Moskovich does not have any rotating components and any teachings regarding the arrangement of elastomeric components cannot be transferred to the grip structure 2 of Qi.” 
Examiner respectfully disagrees as Applicant is arguing the bodily incorporation of the two reference. In response to applicant's argument the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further, explicitly teaching/providing a grip structure that comprises resilient and rigid material is a modification to a toothbrush would have been obvious to one having ordinary skill in the art at the time the invention was made since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723